Exhibit 10.2

 

CH2M HILL Companies, Ltd.
Amended and Restated Long Term Incentive Plan

ARTICLE I
INTRODUCTION

1.1



Establishment.  CH2M HILL Companies, Ltd., a Delaware corporation, hereby amends
and restates the CH2M HILL Companies, Ltd. Long Term Incentive Plan (LTIP)
effective February 20, 2017 to award incentive compensation to eligible
Participants. This Plan amends, restates, and supersedes the CH2M HILL
Companies, Ltd. Amended and Restated Long Term Incentive Plan dated February 11,
2016 and applies to Awards granted on or after February 20, 2017.  Awards
granted prior to February 20, 2017 shall remain subject to the terms of the LTIP
as in effect at the time of grant.

1.2



Purposes.  The purposes of the Plan are to:

●Reward a limited group of executives and senior leaders for the creation of
value in the organization through the achievement of financial and/or strategic
goals, and/or

●Provide financial incentives to Plan Participants to incentivize their
contribution to the annual and long-term financial performance of the Company,
thereby increasing shareholder value.

ARTICLE II
DEFINITIONS

2.1



Affiliate means any entity controlling, controlled by or under common control
with the Company or any entity of which the Company directly or indirectly owns
at least 20% of the equity and whose employees, directors, officers or
consultants are selected by either the Committee or the Board to participate in
the Plan.

 

2.2



Award means a grant of Stock Instruments and/or cash under the Plan.

 

2.3



Board means the Board of Directors of the Company.







--------------------------------------------------------------------------------

 



2.4



Cause means unless otherwise provided in a Grant Notice, (a) “Cause” as defined
in any individual employment agreement to which the applicable Participant and
the Plan Sponsor are parties, or (b) if there is no such individual employment
agreement or if it does not define Cause:  (i) commission of (A) a felony (or
its equivalent in a non-United States jurisdiction) or (B) other conduct of a
criminal nature that has or is likely to have a material adverse effect on the
reputation or standing in the community of the Plan Sponsor or an Affiliate or
that legally prohibits the Participant from working for the Plan Sponsor or any
Affiliate; (ii) breach by the Participant of a regulatory rule that adversely
affects the Participant’s ability to perform the Participant’s duties to the
Plan Sponsor and the Affiliates; (iii) dishonesty in the course of fulfilling
the Participant’s employment duties; (iv) any material breach by the Participant
of any provision of any agreement or understanding between the Plan Sponsor or
an Affiliate and the Participant regarding the terms of the Participant’s
service as an employee or other service provider of the Plan Sponsor or an
Affiliate, including the willful and continued failure or refusal of the
Participant to perform the material duties required of such Participant as an
employee or other service provider of the Plan Sponsor or an Affiliate, other
than as a result of having a Disability, or a breach of any applicable invention
assignment, confidentiality or other restrictive covenant agreement or similar
agreement between the Plan Sponsor or an Affiliate and the Participant; or (iv)
any other misconduct by the Participant that is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Plan Sponsor or an Affiliate.

 

2.5



CEO means Chief Executive Officer of CH2M HILL Companies, Ltd.







--------------------------------------------------------------------------------

 



2.6



Change in Control.  For purposes of the Plan, a Change in Control will occur if
any one of the following events occurs:

 

a.



Any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value of Company
stock.  However, if any one person or more than one person acting as a group,
owns more than 50% of the total fair market value of Company stock, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the Company (or to cause a change in the
effective control of the Company). 

 

b.



There is a change in the effective control of the Company.  A change in the
effective control of the Company occurs on the date that either:

 

i.



Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company that
represents 30% or more of the total voting power of Company stock; or

 

ii.



a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

 

c.



Any one person, or more than one person acting as a group, acquires ownership of
all or substantially all of the assets of CH2M HILL Companies, Ltd. 

 

d.



The stockholders of the Company approve a plan of liquidation or dissolution of
CH2M HILL Companies, Ltd. and such transaction is consummated. 

 

For purposes of this definition “persons acting as a group” shall have the
following meaning:  Persons will not be considered to be acting as a group
solely because they purchased stock of the Company at the same time, or as a
result of the same public offering.  However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

For the avoidance of doubt, this Section shall be interpreted in accordance with
Treasury guidance for the definition of  “change in the ownership of a
corporation” and “change in the effective control of a corporation” under
Section 409A of the Code.







--------------------------------------------------------------------------------

 



 

2.7



Code means the Internal Revenue Code of 1986, as amended from time to time.

 

2.8



Committee means a committee established under Article V of the Plan.

 

2.9



Company means the Plan Sponsor.

 

2.10



 Disability means a disability of the Employee pursuant to which the Employee is
entitled to disability benefits from the long-term disability program of the
Company or an Affiliate.

 

2.11



 Employee means an individual who is employed by the Company or an Affiliate.

 

2.12



 Effective Date means the effective date of the Plan, which is February 20,
2017.

 

2.13



 Good Reason means, without the Participant’s consent following a Change in
Control: (a) a material reduction in the position or responsibilities of the
Participant; (b) a material reduction in the Participant’s base salary; or (c) a
relocation of the Participant’s primary assigned work location to a distance of
more than fifty (50) miles from its location as of the date of a Change in
Control.

 

2.14



 Grant Notice means the notice delivered from the Company to the Participant
(including via a third party vendor utilized by the Company to facilitate such
grant notification) which sets forth the terms and conditions of the
Participant’s Award for a Program Period.

 

2.15



 Internal Market means the limited internal market maintained by the Company for
the purchase and sale of its common stock.

 

2.16



 Participant means an Employee designated to be eligible to receive an Award
under the Plan as provided in Article III.

 

2.17



 Performance-Based Compensation means compensation under an Award that is
intended to satisfy the requirements of Section 162(m) of the Code for
“performance-based compensation” paid to a participant who is deemed a “covered
employee” within the meaning of Code § 162(m)(3).  Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “performance-based compensation” under
Code § 162(m) does not constitute performance-based compensation for other
purposes, including for purposes of Code Section 409A.

 

2.18



 Plan or LTIP means the CH2M HILL Companies, Ltd. Long Term Incentive Plan.

 

2.19



 Plan Sponsor means CH2M HILL Companies, Ltd.

 

2.20



 Program means each three-year LTIP cycle.

 

2.21



 Program Period means a period beginning on January 1st of the Program year and
completing 36 months thereafter (ex. January 1, 2017 through December 31, 2019).

 







--------------------------------------------------------------------------------

 



2.22



 Retirement means the termination of employment by the Participant on or after
age 55, other than an involuntary termination for Cause, if the sum of the
Participant’s age and years of service equals 65 or more.  

 

2.23



 RSU means a right to receive a share of Stock in the future upon satisfaction
of the applicable vesting conditions.  RSUs constitute Stock Instruments
hereunder.

 

2.24



 Stock or Stock Instruments means Company stock or stock equivalents granted
under the Plan.

 

2.25



 Target Award means the target award amount established under the Plan for
Participants.

 

ARTICLE III
PARTICIPATION

The Committee, in its sole discretion and except as otherwise delegated pursuant
to Sections 5.3 and 5.4 below, shall designate the Employees who may participate
in the Plan for any Program Period from among the Employees of the Company or an
Affiliate.   Participation in the Plan will be on a Program Period by Program
Period basis, and participation in a Program Period will not, in and of itself,
entitle an Employee to participate in any other Program Period.  The Committee
shall provide each Participant with a Grant Notice reflecting the additional
terms and conditions applicable to the Participant’s Award.

ARTICLE IV
LTIP AWARDS

4.1



Target Awards and Performance Goals.  Within 90 days of the beginning of each
Program Period, as required by the Code, the Committee (or the CEO as authorized
pursuant to Sections 5.3 and 5.4 below) in its sole discretion shall establish
the Target Award for each Participant and the performance goals for the Program
Period and notify participants in writing. The performance required to achieve a
payout at target (100% of target), as well as the minimum and maximum payouts
and any interim performance goals, will be determined by the Committee.
Performance goals for a Participant who is a “covered employee” within the
meaning of Code § 162(m)(3) that are intended to be Performance-Based
Compensation must be approved by Company shareholders in accordance with the
procedures set forth in Section 162(m) of the Code.    







--------------------------------------------------------------------------------

 



4.2



Award Determination Process.  As soon as practicable after the end of each
Program Period, and promptly following each interim performance period, the
Committee shall compare actual performance during the Program Period to the
performance goals for the Program Period and determine the payout percentage. 
The actual aggregate payout value of the Award will be the Target Award adjusted
up or down according to the payout percentage, and may be further adjusted based
on individual Participant performance, or such other reason as determined in
accordance with this Section 4.2. All determinations made related to attainment
of performance goals shall be made in the sole discretion of the Committee, and
shall be final and binding on all Participants. Unless otherwise determined by
the Committee in its sole discretion, Award provisions shall not be modified or
amended if the modification or amendment would cause compensation payable
pursuant to such Award to fail to constitute qualified performance-based
compensation under Code § 162(m).

All payments for a Program Period are totally discretionary.  The Committee (or
the CEO under any delegation of authority made pursuant to Sections 5.3 and 5.4
below) may, for any reason (including, but not limited to, if the individual
Participant’s actions during the Program Period, directly or indirectly,
resulted in a significant negative impact to the Company and/or the advancement
of the Company’s strategic objectives, and/or resulted in a violation of Company
policy(ies), ethical breaches, misconduct, negligence and/or poor job
performance), choose to pay an Award to any Participant that is less than the
amount that would be paid based on actual achievement of the performance goals
for the Program Period, including an actual payout of $0 to such Participant;
provided that this authority shall not apply in connection with or following a
Change in Control.  If an eligible Employee becomes a Participant in the Plan
after the Program Period has begun, the Participant’s Award will be prorated
accordingly.  In addition, Awards will be prorated for a Participant who
converts to or from a part-time or flex employment status during a Program
Period.

4.3



Minimum and Maximum Award Payout.  The minimum Award payout for any Program
Period shall be $0. The maximum Award payout for each Participant for any LTIP
Program Period, shall generally not exceed 200% (2 times) of the Target Award as
determined by the Committee (or the CEO under any delegation of authority made
pursuant to Sections 5.3 and 5.4 below) based on performance, but will be within
the discretion of the Committee to determine subject to Section 4.4 with respect
to compliance with the requirements of Code § 162(m). Notwithstanding the above,
the maximum award payout for any Participant for any Program Period shall not
exceed $10,000,000 for any Program Period and may be adjusted to a lesser amount
at the discretion of the Committee. 

4.4



Code § 162(m) Compliance.  The Company intends that the Awards to Participants
who are deemed “covered employees” within the meaning of Code § 162(m)(3) will
satisfy the performance-based compensation requirements of Code § 162(m) so that
the Company may deduct any compensation paid under the Plan for federal income
tax purposes without limitation.  If any provision of this Plan or any Award
would otherwise conflict with such intent, that provision, to the extent
possible, shall be interpreted and deemed amended so as to avoid such
conflict.  To the extent any amount payable hereunder is intended to constitute
Performance-Based Compensation, such payment shall not be made unless the
Committee has certified the achievement of the applicable performance goals. 





--------------------------------------------------------------------------------

 



4.5



Payouts of LTIP Awards.  The achievement of performance goals will be evaluated
for each calendar year during a Program Period.  For the first and second years
of a Program Period, a portion of the Award shall be determined and convert to
time-vesting RSUs or such other consideration as determined by the
Committee.  Following the end of the Program Period, the final amount of the
earned Award shall be determined and converted to time-vesting RSUs or such
other consideration as determined by the Committee.  Notwithstanding any other
provision of the Plan to the contrary, no portion of an Award shall convert to
RSUs or other consideration following a Participant’s termination of employment
for any reason, and no payment shall be made with respect thereto, unless
determined otherwise by the Committee in its sole discretion.  Except as
provided in Article VI or Article VII or as otherwise determined by the
Committee in its sole discretion, a Participant must be employed by the Company
or an Affiliate as of the applicable vesting date of the RSUs or other
consideration to receive a payment with respect thereto, and any RSUs shall be
settled in shares of Stock (or, if determined by the Committee in its sole
discretion, cash equal to the fair market value of the shares) or other
consideration promptly following the applicable vesting date, and in all events
no later than two and one-half months following the applicable vesting
date.  Notwithstanding any other provision hereof, to the extent an Award payout
would result in a Participant exceeding any ownership limits under the Company’s
Articles of Incorporation and/or Bylaws, the Award shall be paid out in cash.

4.6



Non-Transferability of Awards.  No Award shall be assignable or transferable.

4.7



Restrictions on Transfers of Instruments.   All Stock Instruments transferred to
a Participant in accordance with the Plan will be subject to the terms,
conditions, and restrictions on Company Stock set forth in the Company’s
Articles of Incorporation and Bylaws, as amended from time to time, and its
filings with the U.S. Securities and Exchange Commission, including: (a)
restrictions that grant the Company the right (but not the obligation) to
repurchase shares upon termination of the shareholder’s affiliation with the
Company; (b) restrictions that grant the Company a right of first refusal if the
shareholder wishes to sell shares other than in the Internal Market;
(c) restrictions that require the approval of the Company for any other sale of
shares; and (d) the rules of the Company’s Internal Market, including but not
limited to proration.

4.8



Withholding Requirement.  All Awards are subject to withholding of all taxes,
government mandated social benefit contributions, or other payments required to
be withheld which are applicable to the Participants. If Company stock is
awarded, a Participant will receive shares net of his or her tax withholding
obligation if not enough cash is awarded to cover taxes.  The foregoing
notwithstanding, the Committee may, in its sole discretion, permit a Participant
to satisfy his or her tax withholding obligations by other means. 







--------------------------------------------------------------------------------

 



ARTICLE V
PLAN ADMINISTRATION

5.1



Committee.  Except as otherwise set forth in this Plan, the Plan shall be
administered by the Compensation Committee appointed by and serving at the
pleasure of the Board.  The composition of the Committee shall consist of those
members as described in the Charter of the Committee, as may be amended from
time to time (the “Charter”).

5.2



Committee Meetings and Actions.   The Committee shall hold meetings and have the
authority to take such action as determined in the Charter.

5.3



Powers of Committee.  The Committee shall, in its sole discretion, select the
Participants from among the Employees, select the performance goals for each
Program Period, establish Target Awards for Participants for each Program
Period, determine the time at which Awards are to be paid, determine actual
performance against the established performance goals for purposes of Award
payout calculations, and establish such other terms under the Plan as the
Committee may deem necessary or desirable and consistent with the terms of the
Plan. The Committee may, for any reason, choose to pay an Award to any
Participant that is less than the amount that would be paid based on actual
achievement of the performance goals for the Program Period, including an actual
payout of $0 to such Participant. The Committee shall have the full and
exclusive right to grant and determine terms and conditions of all Awards
granted under the Plan. The Committee shall determine the form of notice that
shall evidence the particular provisions, terms, and conditions. The Committee
may from time to time adopt such rules and regulations for carrying out the
purposes of the Plan, as it may deem proper and in the best interests of the
Company.

The Committee may from time to time delegate its responsibilities as it
determines is necessary, in its sole discretion.  The Committee may correct any
defect, supply any omission, and reconcile any inconsistency in the Plan.  No
member of the Committee shall be liable for any action or determination made in
good faith.  The determinations, interpretations and other actions of the
Committee pursuant to the provisions of the Plan shall be binding and conclusive
for all purposes and on all persons. 

The Committee shall approve participation, Target Awards, and any Award payout
amounts for any Section 16 officers under the securities laws.







--------------------------------------------------------------------------------

 



5.4



Delegation of Authority.  Pursuant to Section 5.3, the Committee delegates to
the CEO the authority to select those Employees (other than Section 16 officers
under the securities laws and any key executives as determined by the Committee)
who shall participate in the Plan from time to time, and to establish the
eligibility criteria and Target Awards for Employees participating in the Plan
(other than Section 16 officers under the securities laws and any key executives
as determined by the Committee).  The CEO may, for any reason, choose to pay an
Award to any Participant (other than Section 16 officers under the securities
laws and any key executives as determined by the Committee) that is less than
the amount that would be paid based on actual achievement of the performance
goals for the Program Period, including an actual payout of $0 to such
Participant, provided however that such authority may only be exercised by the
CEO after the Committee has determined actual performance against the
established performance goals for purposes of meeting Plan criteria for the
payout of Plan Awards and has determined the payout percentage under the Plan.  
 The CEO shall inform the Committee of any such decisions at the next regularly
scheduled Committee meeting. 

Day-to-day administration of the Plan shall be performed by employees of the
Company.

5.5



Interpretation of Plan.  The determination of the Committee as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Stock Instruments which may be or have been granted pursuant to the Plan.

5.6



Limitation of Liability and Indemnification.

a.



No member of the Committee or of the Board, nor the CEO, shall be liable for any
action or determination made in good faith.

b.



Each person who is or shall have been a member of the Committee or of the Board,
and the CEO, shall be indemnified and held harmless by the Plan Sponsor against
and from any loss, cost, liability or expense that may be imposed upon or
reasonably incurred in connection with or resulting from any claim, action, suit
or proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid in settlement thereof, with the
Company’s approval, or paid in satisfaction of a judgment in any such action,
suit or proceeding against him or her, provided such person shall give the
Company an opportunity, at its own expense, to handle and defend the same before
undertaking to handle and defend it on such person’s own behalf.







--------------------------------------------------------------------------------

 



 

ARTICLE VI
CHANGE IN CONTROL

6.1



Pre-2017 Grants.  All outstanding Awards granted prior to February 20, 2017
shall become immediately payable in full at target and in cash upon the
occurrence of a Change in Control event, except as otherwise may be provided in
an individual agreement with a Participant (e.g., a Change of Control
Agreement).

6.2



Later Grants.  Unless the Committee determines otherwise in its sole discretion,
and except as otherwise may be provided in an individual agreement with a
Participant (e.g., a Change of Control Agreement), the following rules shall
govern the treatment of Awards granted on or after February 20, 2017 upon the
occurrence of a Change in Control Event:

a.



To the extent the Award is not continued, assumed or substituted by the
successor employer of the Participant or an Affiliate, (i) the RSUs or other
consideration granted with respect to calendar years ending upon or prior to the
date of the Change in Control shall fully vest, and (ii) the portion of the
Award that relates to calendar years ending after the date of the Change in
Control shall be converted into fully-vested RSUs  or other fully-vested
consideration immediately prior to the consummation of the Change in Control
based on assumed achievement of the applicable performance goals at the target
level of performance.  All the vested RSUs or other consideration described
herein shall be settled in the form of cash or Stock Instruments promptly
following the Change in Control.

b.



To the extent the Award is continued, assumed or substituted by the successor
employer of the Participant or an Affiliate, (i) the RSUs  or other
consideration granted with respect to calendar years ending upon or prior to the
date of the Change in Control shall remain outstanding in accordance with their
terms, and (ii) the portion of the Award that relates to calendar years ending
after the date of the Change in Control shall be converted into RSUs  or other
consideration immediately prior to the consummation of the Change in Control
based on assumed achievement of the applicable performance goals at the target
level of performance that vest in such manner as determined by the
Committee.  Notwithstanding the foregoing, if the Participant’s employment is
terminated without Cause or by the Participant for Good Reason, in either case
during the two (2)-year period following the Change in Control, all
then-outstanding RSUs or other consideration described in this Section 6.2(b)
shall be 100% vested.  All RSUs or other consideration described in this Section
6.2(b) shall be settled in the form of cash or Stock Instruments promptly
following the applicable vesting date.







--------------------------------------------------------------------------------

 



For purposes of this Section 6.2, Awards shall be considered “assumed” if,
following the Change in Control, the Award confers the right to receive, for
each share of Stock subject to the Award immediately prior to the Change in
Control, (i) the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Stock for each share
held on the effective date of the Change in Control, or (ii) common stock of the
successor to the Company of substantially equivalent economic value to the
consideration received in the Change in Control by holders of Stock for each
share held on the effective date of the Change in Control (as determined by the
Committee in its discretion). The Award will be considered “substituted for” if
the successor or acquiror replaces the Award with equity awards of substantially
equivalent economic value measured as of the date the Change in Control occurs
(as determined by the Committee in its discretion).

6.3



Section 409A.  In all events, any action under this Article VI shall comply with
the applicable requirements of Section 409A of the Code (such that, for the
avoidance of doubt, no action shall be taken by the Committee pursuant to this
Article VI that would violate the requirements of Section 409A of the Code).







--------------------------------------------------------------------------------

 



 

ARTICLE VII
TERMINATION OF EMPLOYMENT

7.1



General Rule.  Except as provided in Article VI, upon the Participant’s
termination of employment or other service for any reason, all outstanding
Awards (including, without limitation, any RSUs or other consideration issued
with respect to completed calendar years in a Program Period) shall be forfeited
unless determined otherwise by the Committee in its sole discretion.

7.2



Retirement.  If a Participant terminates his or her employment with the Company
and its Affiliates due to Retirement, any RSUs other consideration issued for
calendar years ending prior to the date of such Retirement shall, subject to the
Participant’s continued compliance with any covenants in the Grant Notice,
continue to vest and be paid out at the times specified in Section 4.5 as if the
Participant had remained actively employed by the Company or an Affiliate.  For
the avoidance of doubt, any portion of the Award relating to calendar years
ending after the date of termination shall be forfeited and no payments shall be
made with respect thereto.  Under this Section 7.2, continued eligibility to
vest and be paid out at the times specified in Section 4.5 is conditioned on the
Participant remaining retired from the Company and not competing against the
Company as such is defined in the Grant Notice.

7.3



Death/Disability.  If a Participant’s employment with the Company and its
Affiliates terminates due to the Participant’s death or Disability, any RSUs or
other consideration issued for calendar years ending prior to the date of such
termination shall vest and shall be settled in Shares (or, if determined by the
Committee in its sole discretion, cash equal to the fair market value of the
Shares) as reasonably practicable thereafter and delivered to the Participant
(and in all events no later than two and one-half months following the date of
termination).  For the avoidance of doubt, any portion of the Award relating to
calendar years ending after the date of termination shall be forfeited and no
payments shall be made with respect thereto.

ARTICLE VIII
REQUIREMENTS OF LAW

8.1



Requirements of Law.  All Awards pursuant to the Plan shall be subject to all
applicable laws, rules and regulations.

8.2



Governing Law.  The Plan and all agreements under the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, United States
of America.







--------------------------------------------------------------------------------

 



 

ARTICLE IX
CLAWBACK

This Plan incorporates by reference the Company’s clawback policy, and any
Participant’s participation in this Plan is subject to such clawback policy as
in effect from time-to-time.

ARTICLE X
AMENDMENT, MODIFICATION AND TERMINATION

The Committee may amend or modify any provision of the Plan at any time, and may
suspend the granting of Awards under the Plan.  The Board may terminate the Plan
at any time.

The Committee may determine that any Awards granted under the Plan shall be
subject to additional and/or modified terms and conditions, and the terms of the
Award shall be adjusted accordingly, as may be necessary to comply with or take
account of any securities, exchange control, taxation laws, regulations or
practice of any territory which may have application to the relevant
Participant.

ARTICLE XI
MISCELLANEOUS

11.1



 Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

11.2



 No Right to Continued Employment.  Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of the Participant’s employment by, or consulting
relationship with, the Company or an Affiliate, or interfere in any way with the
right of the Company or an Affiliate, subject to the terms of any separate
employment agreement or other contract to the contrary, at any time to terminate
such services or to increase or decrease the compensation of the Participant
from the rate in existence at the time of the grant of an award.  Any
Participant who leaves the employment of the Company or an Affiliate shall not
be entitled to any compensation for any loss of any right or any benefit or
prospective right or benefit under this Plan which the Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

11.3



 Section 409A.  This Plan and all Awards hereunder shall, to the extent Section
409A of the Code applies, be interpreted and applied in accordance with the
requirements of Section 409A of the Code.  For the avoidance of doubt, if a
Participant is a “specified employee” (as determined pursuant to Section 409A of
the Code), any payments hereunder shall be delayed until six months following
the Participant’s separation from service to the extent required by Section 409A
of the Code, and “termination of employment” shall mean “separation from
service” to the extent required by Section 409A of the Code.

 



--------------------------------------------------------------------------------